Citation Nr: 1648033	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) claimed as depression.

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to January 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the Veteran's claim for PTSD claimed as depression on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD claimed as depression was denied in an April 2005 rating decision.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.
 
2.  Evidence received since the April 2005 rating decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD claimed as depression.



CONCLUSIONS OF LAW

1.  The April 2005 RO rating decision that denied service connection for PTSD claimed as depression is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for entitlement to service connection for PTSD claimed as depression.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 
Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for PTSD claimed as depression.

In an April 2005 rating decision, service connection for PTSD claimed as depression was denied.  The basis for the denial was lack of evidence supporting that the condition was incurred in service.  The Veteran did not appeal the denial.  Moreover, new and material evidence was not received within one year of notice of that decision.  As such, the decision is final. 

Since April 2005, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of PTSD claimed as depression as related to her military service.  Specifically, in the June 2012 Notice of Disagreement, the Veteran indicates that she was sexually assaulted by a Sergeant, Captain, and First Sergeants, and that in 1996 during training she gave information about the abuse.  She stated that she separated from service because of the abuse and was told not to speak of the abuse.  She stated she lives in fear presently because of the abuse.  In the June 2013 Substantive Appeal, the Veteran again indicates that she experienced unwanted sexual contact and threats during service.  Accordingly, these lay statements constitute sufficient evidence to reopen the previously denied claim for service connection for PTSD claimed as depression.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD claimed as depression is reopened.


REMAND

As discussed above, the Veteran's recent statements indicate that she was sexually assaulted during service.  The provisions of 38 C.F.R. § 3.304(f)(5) recognize that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.  On remand, the RO/AMC is requested to complete development and corroboration of these stressors to the fullest extent possible.  

Further, an additional VA examination is required.  The record contains one VA examination from March 2005, in which the examiner found a diagnosis of PTSD, with depression, arising from childhood sexual abuse endured by the Veteran.  A new VA examination is required to include the Veteran's recent statements on sexual assault during service.  Further, while the March 2005 examiner indicated his opinion that the Veteran's mental condition did not have onset during service, he did not address whether service permanently aggravated the preexisting condition. 

In regard to the possibility of a preexisting mental disorder, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet.App. at 234; 38 U.S.C. § 1111. 

During the March 2005 VA examination the Veteran reported attempting suicide as a 13-year-old and the examiner stated that the diagnosed PTSD with depression pre-dated service; however, no relevant disability was noted on the entrance examination.  Accordingly, the presumption of soundness applies as to the Veteran's mental condition.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's mental condition preexisted service, it must find (1) that clear and unmistakable evidence shows that her mental condition preexisted service; and (2) that clear and unmistakable evidence shows that her mental condition was not aggravated by service.  Horn, 25 Vet. App. at 234.

Further, the Veteran has indicated she receives treatment at the VA medical centers in Atlanta, Georgia and Birmingham, Alabama.  Remand is also required to ensure all VA treatment records are reflected in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a letter informing her that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in 38 C.F.R. § 3.304(f)(5). 

2.  Based on the Veteran's statements, VA should fully develop all evidence relating to the in-service sexual assault.
3.  Obtain the Veteran's complete service personnel records.

4.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, with particular attention to the Atlanta, Georgia (dated from 2003 to 2010) and Birmingham, Alabama (dated from 1999 to 2003, and from 2010 to the present) VAMCs.  Any archived records should be obtained.  

5.  Thereafter, schedule the Veteran for a VA examination by a doctor with appropriate expertise to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  All necessary tests should be conducted.

The claims folder should be reviewed by the examiner and the examiner's report should note that review, including but not limited to noting the review of the Veteran's statements and the Veteran's service treatment and personnel records.  The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all current acquired psychiatric disorder(s) that have been present at any time since the Veteran filed her claim in June 2011, to include PTSD and depression. 

(B)  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to sexual assault; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether her symptoms are related to the identified stressor(s).

(C)  For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not that such disorder had on its onset during or was otherwise related to the Veteran's service (April 1996 to January 1999)? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

(D)  The examiner is also asked to opine whether there is clear and unmistakable evidence that (1) any diagnosed mental condition preexisted service and (2) the preexisting condition was not aggravated by service.  Particular attention is directed to the March 2005 VA examination, in which the Veteran reported attempting suicide as a 13 year-old and the examiner stated that the diagnosed PTSD with depression pre-dated service.

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for an acquired psychiatric disorder to include PTSD and depression.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


